DETAILED ACTION

This office action is in regards to a continuing application filed October 25, 2021 claiming priority to a non-provisional application 14/632,385 (now U.S. Patent No. 10,619,162 B1) filed February 26, 2015. Claims 1-8 have been cancelled without prejudice.  Claims 9-28 are new and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because:
Figure 1 – R6 is not present in the figure but is listed. R1’ – R4’, Y’, and X’ are undefined.
Figure 4 – R4 has two definitions in the figure and is not present in the upper figure. Variables m and n are undefined.
Figure 5 – R4 is defined but is not present in the figure.
Figures 9 and 10 – variables m and n are undefined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

Claims 9-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shorr et al. (US 5,055,517; Shorr hereinafter).
Shorr teaches gels made using the N-acrylamide-piperazine-3-propanyl acrylate, 
    PNG
    media_image1.png
    122
    188
    media_image1.png
    Greyscale
(cationic cyclic amine) as a cross-linker for N,N-dimethylacrylate as monomer and were found to have excellent properties for resolving proteins under electrophoretic conditions [Example 10, col 24, line 58 through col 25, line 17]. Shorr teaches the denaturing agent of sodium dodecyl sulfate (amphiphatic compound) [Claim 14].
Shorr also discloses the gel applications for DNA (i.e., a nucleic acid), Plasmid pBR 322, transfection [EXAMPLE 4, col 22, lines 19-58]. Shorr further discloses monomers of formula: 
    PNG
    media_image2.png
    103
    177
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    102
    147
    media_image3.png
    Greyscale
 for the preparation of the gel (col 4, line 47 through col 5, line 38; and TABLE III). Shorr also discloses ligated DNA was transfected into HB 101-cells (EXAMPLE 4 DNA Transfection, col 22, lines 51-54).
In regards to claims 10-14 and 16-19, Shorr teaches gels using N-acrylamide-piperazine-3-propanyl acrylate, 
    PNG
    media_image1.png
    122
    188
    media_image1.png
    Greyscale
as well as monomers of the formulas:  
    PNG
    media_image2.png
    103
    177
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    102
    147
    media_image3.png
    Greyscale
 for the preparation of the gel [col 4, line 47 through col 5, line 38; Table III; Example 10, col. 24, line 58 – col. 25, line 17]. 
In regards to claim 15, since Shorr teaches substantially identical composition for delivery of a nucleic acid into a cell as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Shorr will inherently be the same as claimed (i.e., polymer comprises greater than 80 monomeric units). If there is any difference between the product of Shorr and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claim 20-21, Shorr discloses a crosslinked network structure and would be considered a random copolymer [Col. 20, lines 15-42].
In regards to claim 22, Shorr discloses hydrophilic and lipophilic substituents in Table 1 which can be used in Formula V where R4 = -NR8R9 and R8 and R9 can independently a lipophilic units or a hydrophilic units and cyclic amines in Table II for R5 [Col. 9, lines 1-13].
In regards to claims 23-28, Shorr discloses ligated DNA was transfected into HB 101-cells in vitro (Example 4 - DNA Transfection, col 22, lines 51-54).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763